Citation Nr: 0110929	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  00-04 198	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for colon cancer as a 
result of exposure to ionizing radiation.


ATTORNEY FOR THE BOARD

A.P. Simpson, Associate Counsel






INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office located 
in Houston, Texas.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
February 1944 to December 1946.

2.  On February 15, 1996, the Department of Veterans Affairs 
(VA) Regional Office, in Houston, Texas, was notified that 
the veteran died on January [redacted], 1996.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of the claim for 
service connection for colon cancer as a result of exposure 
to ionizing radiation.  38 U.S.C.A. § 7104(a) (West Supp. 
2000); 38 C.F.R. § 20.1302 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the time of the veteran's death, in January 1996, an 
appeal of the claim for service connection for colon cancer 
as a result of exposure to ionizing radiation was pending 
before the Board.  As a matter of law, a veteran's claim does 
not survive his or her death.  Zevalkink v. Brown, 102 F.3d 
1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 
330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 
(1994).  This appeal on the merits has become moot by virtue 
of the death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2000); 
38 C.F.R. § 20.1302 (2000).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2000).


ORDER

The appeal is dismissed.



		
Deborah W. Singleton
Member, Board of Veterans' Appeals

 



